Case 3:18-cv-01720-NJR-MAB Document 49-2 Filed 08/22/19 Page 1 of 4 Page ID #136




                                                                          DEFENDANTS'
                                                                            EXHIBIT
                                                                               B
Case 3:18-cv-01720-NJR-MAB Document 49-2 Filed 08/22/19 Page 2 of 4 Page ID #137
Case 3:18-cv-01720-NJR-MAB Document 49-2 Filed 08/22/19 Page 3 of 4 Page ID #138
Case 3:18-cv-01720-NJR-MAB Document 49-2 Filed 08/22/19 Page 4 of 4 Page ID #139




                                        /s/Sarah Johnson
